                Case 1:18-cv-12403-PGG Document 46
                                                45 Filed 12/02/20
                                                         12/01/20 Page 1 of 2




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                      KATHLEEN D. REILLY
Corporation Counsel                             100 CHURCH STREET                         Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                Phone: (212) 356-2663
                                                                                                    Fax: (212) 356-3558
                                                                                           Email: kareilly@law.nyc.gov


                                                                  December 1, 2020
     BY ECF
     Honorable Paul G. Gardephe
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, New York 10007
                      Re: Wickenson Demaitre v. City of New York, et al.
                          18 Civ. 12403 (PGG)
     Your Honor:
                     I am an Assistant Corporation Counsel in the Office of James E. Johnson,
     Corporation Counsel of the City of New York, and the attorney for defendants City of New York
     (“City”) and Investigator Richard Askin (“defendants”) in the above referenced matter.
     Defendants write respectfully to request a thirty-one (31) day extension of time, from December
     8, 2020 to January 8, 2021, for defendants to serve their opposition to plaintiff’s motion for leave
     to file a second amended complaint, and a corresponding extension of time, from December 15,
     2020 to January 29, 2021, for plaintiff to serve his reply papers. This is defendants’ first such
     request, and plaintiff’s counsel, Sandra Parker, consents to this request.
                    By way of background, plaintiff brings this action pursuant to 42 U.S.C. § 1983,
     in which plaintiff alleges claims of malicious prosecution, Equal Protection, conspiracy, and
     municipal liability against defendants Askin and City. (ECF No. 8.) On October 28, 2019,
     defendants moved to dismiss plaintiff’s amended complaint, pursuant to Rule 12 of the Federal
     Rules of Civil Procedure. 1 (ECF Nos. 35-37.) On October 11, 2020, the Court granted
     defendants’ motion in its entirety; however, the Court permitted plaintiff to move for leave to
     amend his complaint by October 22, 2020. (ECF No. 42.) On October 14, 2020, plaintiff moved
     for an extension of time to serve his motion to amend. (ECF No. 43.) On October 15, 2020, the
     Court granted plaintiff’s request, allowing plaintiff until November 24, 2020 to serve his motion.
     (ECF No. 44.) Thereafter, on November 24, 2020, plaintiff served his motion for leave to amend
     on defendants.


     1
      In accordance with § IV(C) of Your Honor’s Individual Rules of Practice, defendants’ motion
     was served on plaintiff on October 28, 2019 but not filed until December 20, 2019.
         Case 1:18-cv-12403-PGG Document 46
                                         45 Filed 12/02/20
                                                  12/01/20 Page 2 of 2




                Defendants respectfully submit that an extension of time to serve their opposition
papers is warranted. Pursuant to Local Civil Rule 6.1(b), defendants’ opposition papers are
currently due to be served on plaintiff on December 8, 2020, fourteen (14) days after service of
the moving papers. The recent Thanksgiving holiday weekend, however, accounted for several
of these days. In addition, the undersigned has a number of deadlines and scheduling issues
during the first few weeks of December, including four depositions, five Court conferences, and
a significant amount of discovery in other matters. Accordingly, in order to allow defendants
sufficient time to fully address the issues set forth in plaintiff’s motion and to also account for
the upcoming holidays, defendants respectfully request the Court grant an extension of time,
from December 8, 2020 to January 8, 2021, for defendants to serve their opposition to plaintiff’s
motion for leave to file a second amended complaint. Defendants further request a corresponding
extension of time, from December 15, 2020 to January 29, 2021, for plaintiff to serve his reply
papers.
               Defendants thank the Court for its time and consideration in this matter.
                                                             Respectfully submitted,


                                                             Kathleen D. Reilly
                                                             Assistant Corporation Counsel
cc:    By ECF
       Sandra Parker, Esq., Attorney for Plaintiff




                        MEMO ENDORSED

                        Defendants' response to Plaintiff's motion to amend the complaint
                        is due January 8, 2021. Plaintiff's reply, if any, is due January 22,
                        2021.




                        December 2, 2020




                                              -2-
